DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 3-8, 11-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ino (WO 2015/182676 A1, See English equivalent US 2017/0183435 A1 for citation).
Regarding claims 1, 3-4, 7, and 11, Ino discloses a copolymer including a repeating unit A and a repeating unit B.  The repeating unit A is preferably at least one repeating unit selected from the group consisting of:
a repeating unit represented by formula (3):
  
    PNG
    media_image1.png
    86
    235
    media_image1.png
    Greyscale

wherein m3 represents an integer of 2 to 6 (meets the limitations of m’ is 0; and Rf1 is a linear perfluoroalkyl group having 2 to 6 carbon atoms which overlaps the claimed range); and 
a repeating unit represented by formula (4):

    PNG
    media_image2.png
    93
    367
    media_image2.png
    Greyscale

wherein Y41 represents F or a C1-C3 perfluoroalkyl group; k4 represents 0 or 1; n4 represents an integer of 1 to 8; Y41s the number of which is n4 may be the same as or different from each other; and m4 represents an integer of 1 to 6 [0018-0026].  The repeating unit B is preferably represented by formula 5:

    PNG
    media_image3.png
    87
    384
    media_image3.png
    Greyscale

wherein Y51 represents F, Cl, or a C1-C3 perfluoroalkyl group; k5 represents an integer of 0 to 2; n5 represents an integer of 0 to 8; Y51s the number of which is n5 may be the same as or different from each other Y52 represents F or Cl; m5 represents an integer of 2 to 6; Y52s the number of which is m5 may be the same as or different from each other; Z5 represents H, an alkali metal, an alkaline-earth metal, or NR51R52R53R54; and R51, R52, R53, and R54 each independently represent a C1-C3 alkyl group or H (meets the limitations of the sulfonyl unit wherein a is 0-2; b is 2; c is 0 to 8; e is 2 t 6) [0027].  The copolymer preferably further includes a repeating unit C which is most preferably –CF2-CF2- (TFE) [0058-0062]. The copolymer has an equivalent weight  of the perfluorocarbonsulfonic acid resin (-SO2X) of 250 to 930 which is within the claimed range [0040].  Regarding the overlapping ranges, similar properties would be expected.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 	
Regarding claim 5, since the unit containing n is optional, the claimed limitations are met.
Regarding claim 6, Ino discloses the repeating unit C is preferably at least one repeating unit which includes not only TFE but also CTFE (-CF2-CFCl-) and HFP (-CF2-CFCF3-) [0062].
Regarding claim 8, Ino discloses the amount of repeating unit A which includes the perfluoroalkyl and perfluorallyl ethers is from 5 to 71 mol%, still more preferably 6.0 mol% to 
Regarding claim 12, Ino discloses an ionomer solution used in forming an electrode catalyst layer of a fuel cell (catalyst ink) or catalyst paste (catalyst ink) [0101, 0124].
Regarding claim 13, Ino discloses an electrolyte membrane [0041, 0186].
Regarding claim 14, Ino discloses the ionomer solution which forms a layer or membrane may contain cerium oxides (CeO2, Ce2O3) [0107].  If the copolymer is used as a paste, ruthenium or magnesium may be used as the catalyst which promotes the oxidation reaction [0111].
Regarding claim 15, Ino discloses a membrane electrode assembly [0179].

Claims 1, 3-7, 10-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lochhaas (US 2014/0141357 A1).
Regarding claims 1, 3-5, 7, 11, and 18, Lochhaas discloses a composition comprising a polymer derived from (a) a fluorinated olefin monomer; (b) a highly fluorinated sulfur-containing monomer of the formula:

    PNG
    media_image4.png
    33
    272
    media_image4.png
    Greyscale

where X1, X2, X3, X4, and X5 include F; w is 0 or 1; R1 is a fluorinated divalent carbon-containing group, optionally comprising oxygen atoms; and Y is selected from F, or OM, where M is a cation (meets the limitations wherein a is 0 or 1; c is 0; X is F or –OZ, wherein X is a hydrogen, Na+, Li+, Cs+, K+, NH4+)  [0007, 0034].  In the examples of the sulfur-containing monomer e is 1-10 [0036].  The fluorinated olefin include tetrafluoroethylene as well as perfluoropropylvinylether (PPVE) (meets the limitations wherein m’ is 0 and Rf is a linear 
Regarding claim 6, Lochhaas discloses other fluorinated olefins include hexafluoropropylene and chlorotrifluoroethylene [0031].  It would have been obvious to add more than one fluorinated olefins which are functional equivalents.
	Regarding claim 10, Lochhaas discloses –SO2X equivalent weight which is close to the claimed range of greater than 1000.  Similar properties would be expected.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0).  See MPEP § 214405 (I).  
	Regarding claims 12-13, Lochhaas discloses a catalyst ink and d a polymer electrolyte membrane [0073].
	Regarding claim 14, Lochhaas discloses the composition may comprise cerium oxide or a salt of cerium [0062-0063].
	Regarding claim 15, Lochhaas discloses membrane electrode assemblies [0073]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lochhaas (US 2014/0141357 A1) as applied to claim 1  above in view of Kageura (US 2015/0303517 A1).
Regarding claim 9, Lochhaas discloses the copolymer as shown above in claim 1 above.  Lochhaas discloses the polymer may be used in an electrode [0073].  
	However, Lochhaas does not disclose the copolymer has a glass transition temperature of up to 20°C.  Kageura teaches the binder has a glass transition temperature (Tg) of preferably from -50 to 0°C which is within the claimed range [0047].  The binder includes polymers which may contain tetrafluoroethylene, fluoroalkyl vinyl ethers [0045].  Kageura is concerned with sodium secondary batteries [0001].  Lochhaas and Kageura are analogous art concerned with the same field of endeavor, namely fluoropolymers used in electrodes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adjust the Tg of the polymer within the range as per the teachings of Kageura, and the motivation to do .  

Claims 1, 3-8, 10-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlke (WO 2017/053563 A1).
	Regarding claims 1, 3-5, and 11, Dahlke discloses a copolymer comprising tetrafluoroethylene (TFE) and at least one compound represented by formula CF2=CF-O-(CF2)a-SO2X, wherein “a” is a number from 1 to 4, and X is –NZH, -NZ-SO2-(CF2)1-6SO2X’, or –OZ, wherein X is independently a hydrogen, an alkali metal cation, or a quaternary ammonium cation, and wherein X’ is –NZH or –OZ (meets the limitations wherein a=0; c=0; and e=1-4) (P2/L1-6).  Other monomers that may be included include perfluorovinyl ethers (PAVE) and perfluoroalkoxyalkyl vinyl ethers (PAOVE).  PAVE are represented by formula CF2=CFORf1, wherein Rf1 is a perfluoroalkyl group having 1 to 6, carbon atoms (meets the limitations of m’=1 and Rf1 is a linear perfluoroalkyl group having from 1 to 6 carbon atoms which overlaps the claimed range.  PAOVE are represented by formula CF2=CF(OCnF2n)zORf2, in which each n is independently from 1 to 6, z is 1 or 2 and Rf2 is a linear or branched perfluoroalkyl group having from 1 to 8 carbon atoms and optionally interrupted by one or more –O- groups (meets the limitations wherein m is 0, n is 1 to 6, z is 1 or 2, Rf is a linear or branched perfluoroalkyl group having 1 to 8 carbon atoms which overlaps the claimed range) (P5/LK21-P6/L31).  The copolymer has an –SO2X equivalent weight of up to 1000.  In some embodiments, the copolymer has an –SO2X equivalent weight of at least 400 (P8/L1-16).  Regarding the overlapping ranges, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claim 6, Dahlke discloses at least one fluorinated olefin including hexafluoropropylene (HFP) or trifluorochloroethylene (chlorotrifluoroethylene, CTFE) (P5/L7-15).  
	Regarding claims 7 and 18, Dahlke discloses perfluoroalkyl allyl ethers represented by formula CF2=CFCF2(OCnFn)zORf2, in which, n, z, and Rf2 are as defined above (P6/L17-31).
	Regarding claim 8, Dahlke discloses the vinyl ethers and allyl ethers in amount of up to 10 mol% based on the total amount of polymerizable components which overlaps the claimed range (P6/L32-34).
	Regarding claim 10, Dahlke discloses –SO2X equivalent weight which is close to the claimed range of greater than 1000.  Similar properties would be expected.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 
	Regarding claim 12 and 13, Dahlke discloses a polymer electrolyte membrane for use in fuel cells or other electrolytic cells prepared from casting (ink), molding or extrusion (P16/L11-27, P18/L18-P19/L4).
	Regarding claim 14, Dahlke discloses a salt of at least one of cerium, manganese, or ruthenium or one more cerium oxide (P16/L28-33).
	Regarding claim 15, Dahlke discloses a membrane electrode assembly (P17/L35-P18/L17).

Claims 2, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlke (WO 2017/053563 A1).
	Regarding claims 2 and 16-17, Dahlke discloses a copolymer comprising tetrafluoroethylene (TFE) and at least one compound represented by formula CF2=CF-O-(CF2)a-SO2X, wherein “a” is a number from 1 to 4, and X is –NZH or -NZ-SO2-(CF2)1-6SO2X’, wherein X is independently a hydrogen, an alkali metal cation, or a quartenary ammonium cation, and wherein X’ is –NZH (meets the limitations wherein a=0; c=0; and e=1-4) (P2/L1-6).  Other monomers that may be included include perfluorovinyl ethers (PAVE) and perfluoroalkoxyalkyl vinyl ethers (PAOVE).  PAVE are represented by formula CF2=CFORf1, wherein Rf1 is a perfluoroalkyl group having 1 to 6, carbon atoms (meets the limitations of m’=1 and Rf1 is a linear perfluoroalkyl group having from 1 to 6 carbon atoms which overlaps the claimed range.  PAOVE are represented by formula CF2=CF(OCnF2n)zORf2, in which each n is independently from 1 to 6, z is 1 or 2 and Rf2 is a linear or branched perfluoroalkyl group having from 1 to 8 2X equivalent weight of up to 1000.  In some embodiments, the copolymer has an –SO2X equivalent weight of at least 400 (P8/L1-16).  Regarding the overlapping ranges, similar properties would be expected.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claim 19, Dahlke discloses the vinyl ethers and allyl ethers in amount of up to 10 mol% based on the total amount of polymerizable components which overlaps the claimed range (P6/L32-34).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlke (WO 2017/053563 A1) as applied to claims 1 and 2 above in view of Kageura (US 2015/0303517 A1).
Regarding claims 9 and 20, Dahlke discloses the copolymer as shown above in claims 1 and 2 above.  Dahlke discloses the copolymer may be used a binder in electrochemical cells (P20/L23-P21/L4).
	However, Dahlke does not disclose the copolymer has a glass transition temperature of up to 20°C.  Kageura teaches the binder has a glass transition temperature (Tg) of preferably from -50 to 0°C which is within the claimed range [0047].  The binder includes polymers which .  
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-19 are directed to an invention not patentably distinct from claim 8 of commonly assigned U.S. Patent No. 11,155,661 B2. 
Claims 1-8 and 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,155,661 B2 (referred to hereinafter as US ‘661) in view of Ino (WO 2015/182676 A1, See English equivalent US 2017/0183435 A1 for citation).  Claim 8 of US ‘661 recites a method of making a similar copolymer.
However, claim 8 of US ‘661 does not recite one more divalent units independently are perfluoroalkyl or perfluoroallyl ethers.  Ino teaches a repeating unit represented by formula (4):

    PNG
    media_image2.png
    93
    367
    media_image2.png
    Greyscale

41 represents F or a C1-C3 perfluoroalkyl group; k4 represents 0 or 1; n4 represents an integer of 1 to 8; Y41s the number of which is n4 may be the same as or different from each other; and m4 represents an integer of 1 to 6 [0018-0026].  The repeating unit B is preferably represented by formula 5:
 
    PNG
    media_image3.png
    87
    384
    media_image3.png
    Greyscale

wherein Y51 represents F, Cl, or a C1-C3 perfluoroalkyl group; k5 represents an integer of 0 to 2; n5 represents an integer of 0 to 8; Y51s the number of which is n5 may be the same as or different from each other Y52 represents F or Cl; m5 represents an integer of 2 to 6; Y52s the number of which is m5 may be the same as or different from each other; Z5 represents H, an alkali metal, an alkaline-earth metal, or NR51R52R53R54; and R51, R52, R53, and R54 each independently represent a C1-C3 alkyl group or H (meets the limitations of the sulfonyl unit wherein a is 0-2; b is 2; c is 0 to 8; e is 2 t 6) [0027].  US ‘661 and Ino are analogous art concerned with the same field of endeavor, namely ionomers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the perfluoroalkyl or perfluoroallyl ethers per the teachings of Ino, and the motivation to do so would have been as Ino suggests a higher oxygen permeability [0064].  
	Regarding claim 6, claim 8 of US ‘661 does not recite the copolymer further comprising at least one of divalent units derived from chlorotrifluoroethylene or divalent units derived from hexafluoropropene.  Additionally, Ino teaches still more preferably at least one selected from the group consisting of –CF2-CF2- (TFE), -CF2-CFCl- (chlorotrifluoroethylene), and –CF2-CFCF3- (hexafluoropropylene) [0062].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add either hexafluoropropylene or 
Regarding claims 8 and 19, Ino discloses the amount of repeating unit A which includes the perfluoroalkyl and perfluorallyl ethers is from 5 to 71 mol%, still more preferably 6.0 mol% to 40 mol% which overlaps the claimed range and would be expected to have similar properties [0066].
Regarding claim 12, Ino discloses an ionomer solution used in forming an electrode catalyst layer of a fuel cell (catalyst ink) or catalyst paste (catalyst ink) [0101, 0124].
Regarding claim 13, Ino discloses an electrolyte membrane [0041, 0186].
Regarding claim 14, Ino discloses the ionomer solution which forms a layer or membrane may contain cerium oxides (CeO2, Ce2O3) [0107].  If the copolymer is used as a paste, ruthenium or magnesium may be used as the catalyst which promotes the oxidation reaction [0111].
Regarding claim 15, Ino discloses a membrane electrode assembly [0179].
Claims 1, 3-15, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/646638 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a similar copolymer wherein the –SO3Z equivalent weight is in a range from 300 to 1400 which is within the claimed range.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-5, 7-15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/646094(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a fluoropolymer dispersion comprising a similar copolymer, a catalyst ink, a polymer electrolyte membrane, and a membrane electrolyte assembly.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Merlo (US 2007/0148517 A1) teaches assemblies of membrane electrode assembly devices.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767